Citation Nr: 1424210	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-30 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a right ear hearing loss disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served in the National Guard for 40 years, including multiple periods of active duty training (ACDUTRA).  A DD Form 214 reflects ACDUTRA from June 1965 to December 1965.  An Army National Guard retirement points history reflects 365 days of active duty points from September 1973 to September 1974 and from September 1974 to September 1975.  Entitlement to service connection has been granted for lumbar strain and left ear hearing loss.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran requested a hearing before a decision review officer at the RO, and one was scheduled for December 11, 2008.  The Veteran failed to appear for the hearing and neither he nor his representative has suggested there was good cause for his failure to report.

In December 2011, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Service connection has been granted for left ear hearing loss.


FINDING OF FACT

The Veteran does not have a current right ear hearing loss disability as defined in the applicable VA regulation.


CONCLUSION OF LAW

A right ear hearing loss disability was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in March 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  In its December 2011 remand, the Board instructed that the AOJ contact the Veteran and obtain names and addresses of any VA or non-VA medical providers from which the Veteran had received treatment.  The AOJ requested this information in a December 2011 letter.  The Veteran replied in a statement received in January 2012 that he had not received any private treatment for his hearing loss disability, and did not identify any outstanding VA treatment records.  VA thus complied with the Board's remand instructions and its duty to assist in this regard.  The Board also instructed that the AOJ should attempt to determine what type of duty the Veteran was on in March 1974, when he sustained a traumatic perforation of the left eardrum.  The AOJ noted in a memorandum that the fact that the Veteran had 365 active duty points for the year from September 1973 to September 1974 indicated that he was on ACDUTRA at this time, and thus complied with the Board's remand instructions in this regard.  The Board also instructed that the Veteran be afforded a VA audiological examination and one was conducted in January 2012.  For the reasons discussed below, the examination was adequate and complied with the Board's remand instructions.

The Board notes that some service treatment records could not be located, specifically, those from June to December 1965.  When a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  In addition, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how STRs are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  The AOJ made a formal finding of the unavailability of service medical records by VA made in July 2007.  It specifically referred to two attempts that were made to obtain the STRs.  A negative reply was received from the military's Personnel Information Exchange System in June 2007.  Additionally, treatment records from the ear, nose and throat clinic were requested in March 2007 and again in May 2007, but no records were received.  The AOJ also sent the Veteran a July 2007 letter describing its efforts and requesting that the Veteran submit copies of any service treatment records in his possession.  The AOJ thus complied with its heightened duty to assist in this regard.

The Board will therefore proceed to the merits of the appeal.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection for a hearing loss disability may be warranted on a direct incurrence, presumptive, or continuity of symptomatology basis where the relevant criteria are met.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (nexus between current disability and service); 38 C.F.R. § 3.303(d) (disease diagnosed after service and evidence establishes it was incurred in service); 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology); 38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a) (presumptive service connection warranted for organic diseases of the nervous system); VA Adjudication Manual Rewrite, M21-1MR III.iv.4.B.12.a (June 5, 2012) ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R.  3.309(a)").

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (38 U.S.C.A. § 1110 requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran filed his claims for service connection for hearing loss disability in May 2006.  His claim must be denied because he has not met the current disability requirement at any time during the pendency of the claim.

As noted, a March 1974 service treatment record reflects a traumatic perforation of the left eardrum.  In addition, on a February 2003 National Guard retention examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
8000
RIGHT
15
10
10
10
25
50
N/A

On a February 2003 National Guard retention examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
6000
8000
RIGHT
5
0
0
15
30
60
55

The Maryland CNC speech recognition score was 94 percent in the right ear.

The examiner diagnosed right ear sensorineural hearing loss (in the frequency range of 6000 Hertz or higher) and opined that, based on noise exposure while on active duty it was as likely as not that the Veteran's hearing loss was related to his active duty.

Although the examiner opined that current right hearing sensorineural hearing loss was related to active duty service, the context of the report reflects that he was referring to the sensorineural hearing loss at 6000 and 8000 Hertz.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The applicable regulation, 38 C.F.R. § 3.385 specifically requires that the auditory threshold be 40 or greater in one of the frequencies between 500 and 4000, inclusive, or that the threshold be 26 or more in 3 of those frequencies, or that Maryland CNC speech recognition scores be "less than 94 percent."  None of these requirements were met on either the February 2003 or January 2012 examinations of the right ear.  To the extent that the Veteran or his representative argue that he in fact has a right ear hearing loss disability, laypersons are competent to opine as to some medical matters.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The existence of a hearing loss disability for VA purposes, as opposed to loss of hearing ability or impaired hearing,  however, is a determination for which VA requires specific audiometric and speech recognition scores.  VA has thus determined that the question of whether hearing loss disability exists is a medical one for which specific medical evidence is required and lay evidence is therefore not competent.  Cf.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

In the April 2014 post remand brief, the Veteran's representative wrote that the Veteran maintained that his hearing loss is much worse than as represented by the scores on the January 2012 VA examination and that the examination was inadequate.  He elaborated: "[R]es ipsa loquitur is for application in that but for his service he would not have a right ear hearing issue as he also has with his service connected left ear, and for the same reasoning, his service.  Thus, where the Veteran also contends the VA examination was inadequate and does not accurately paint his hearing disability, the Veteran in the alternative respectfully requests another audiology examination prior to final appellate decision."

Initially, the Board notes that, to the extent that the Veteran's representative makes a general challenge to VA's audiological testing practices, the Court addressed this issue in Martinak v. Nicholson, 21 Vet. App. 447 (2007), specifically considering whether VA's policy of conducting all audiometry testing of hearing loss claimants in a sound controlled room was valid.  The Court also addressed the requirements for an adequate VA audiological examination report.  The Court upheld VA's policy of conducting audiometry testing in a sound controlled room.  The Court also held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  On the January 2012 VA examination, the VA examiner indicated that the Veteran had some mild difficulty understanding conversational speech in noise, but it was minimal.  This satisfied the requirements of Martinak.

To the extent that the Veteran's representative challenges the different results reached with regard to the left and right ear hearing loss of this Veteran, the audiological testing reflected such different results, specifically, that the left ear scores met the requirements of a hearing loss disability and the right ear did not.  The VA examiner was a VA audiologist who was Chief of Audiological/Speech Pathology services and the examination report addressed the relevant criteria.  The courts have repeatedly held that VA is entitled to presume the competence of a medical examiner in the absence of specific argument or evidence to the contrary, and no such argument or evidence has been submitted in this case.  Parks v. Shinseki, 716  F.3d 581, 585 (Fed. Cir. 2013) ("In the case of competent medical evidence, the VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case"); Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) (applying presumption of regularity to medical examiners' competence); Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ("Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion."); Schertz v. Shinseki, 26 Vet. App. 362, 369 (2013) ("Medical professionals are presumed competent to do their job"); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," and the appellant bears the burden of rebutting the Board's presumption of competence).  As there is no specific argument as to why the examiner was not competent or the examination was inadequate, the Board will presume the competence of the examiner and the accuracy of her findings.

As the preponderance of the evidence thus reflects that the Veteran has not had a right ear hearing loss disability at any time during the pendency of the claim or otherwise, he has not met the current disability requirement.  Thus, although the Board has a heightened duty to consider the benefit of the doubt doctrine, it is not for application here, and the claim for entitlement to service connection for right ear hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


